DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 16, 18-22, and 25-30 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an attachment device, the device comprising an attachment body that features, among other essential elements, a parapet extending from a distal end of the engagement tab, wherein a radial thickness of the parapet is less than a radial thickness of the engagement tab, in combination with the rest of the limitations of the above claim.
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system, the system comprising, among other essential features, an attachment device comprising an engagement tab disposed between the proximal end and the distal end, the engagement tab configured to engage the borescope, wherein the engagement tab comprises an inner surface and a tooth extending radially inward from the inner surface; wherein the tooth is configured to engage the circumferential groove, in combination with the rest of the limitations of the above claim.
As to claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus, the apparatus comprising, among other essential features, an engagement tab comprising: an inner surface; a tooth extending radially inward from the inner surface; and a parapet extending from a distal end of the engagement tab, wherein a radial thickness of the parapet is less than a radial thickness of the engagement tab; wherein the tooth is configured to engage a groove extending circumferentially around a tip of a borescope, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, see pages 7-9 of applicant’s remarks dated February 28, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 9, 2022